NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 31 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ADNAN MOHAMMED,                                  No.   17-70686

                Petitioner,                      Agency No. A208-307-564

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 22, 2018**

Before:      SILVERMAN, GRABER, and GOULD, Circuit Judges.

      Adnan Mohammed, a native and citizen of Ghana, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). We have jurisdiction under


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review de novo claims of due process violations in

immigration proceedings, Perez-Lastor v. INS, 208 F.3d 773, 777 (9th Cir. 2000),

and we grant the petition for review.

      Mohammed demonstrated that incompetent translations occurred during his

asylum hearing and that they prejudiced the outcome of his proceedings. See id. at

780 (incompetent translation claim requires a showing that “a better translation

would have made a difference in the outcome of the hearing”) (internal citation

omitted).

      Thus, we grant the petition for review and remand Mohammed’s asylum,

withholding of removal, and CAT claims to the agency for further proceedings

consistent with this disposition. See INS v. Ventura, 537 U.S. 12, 16-18 (2002)

(per curiam).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                         2                                   17-70686